Simmons, C. J.
1. Where there is no assignment of error upon a charge of the court save that the court erred in so charging, and the charge states a proposition of law which is in the abstract correct, this court will not consider whether the charge is applicable or appropriate in the case. Central Railway Co. v. Bond, 111 Ga. 14 (8); Wight v. Schmidt, 111 Ga. 858.
2. If there was any error in the failure of the court to charge upon a certain issue in the case, the error was cured by the plaintiff's writing off, in accordance with the order of the court, as much of the verdict as could possibly have resulted from the failure to charge upon this issue.
8. There was some evidence to authorize the verdict, and the trial judge was ■ satisfied with it. This court, therefore, will not interfere with his refusal to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.